EXHIBIT 10.1

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

This Change in Control Severance Agreement (this “Agreement”), effective as of
                    , 2006, is between Marten Transport, Ltd., a Delaware
corporation, located at 129 Marten Street, Mondovi, Wisconsin 54755 (the
“Company”) and                               , an individual residing at
                                                                                        
(the ”Executive”).

 

A.                                   The Executive is currently employed as the
Company’s                                                 .

 

B.                                     The Board considers the establishment and
maintenance of a sound and vital management to be essential to protecting and
enhancing the best interests of the Company and its stockholders, and in this
connection recognizes that the possibility of a Change in Control may raise
uncertainty and questions among management which may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders.

 

C.                                     The Board has determined that appropriate
steps should be taken to minimize the risk that Company executive management
will depart prior to a Change in Control, thereby leaving the Company without
adequate executive management personnel during such a critical period, and to
reinforce and encourage the continued attention and dedication of members of the
Company’s executive management to their assigned duties without distraction in
circumstances arising from the possibility of a Change in Control.

 

D.                                    The Board recognizes that continuance of
the Executive’s position with the Company involves a substantial commitment to
the Company in terms of the Executive’s personal life and professional career
and the possibility of foregoing present and future career opportunities, for
which the Company receives substantial benefits.

 

E.                                      To induce the Executive to remain in the
employ of the Company, this Agreement, which has been approved by the Board,
sets forth the benefits that the Company agrees will be provided to the
Executive in the event the Executive’s employment with the Company is terminated
in connection with a Change in Control under the circumstances described below.

 

F.                                      Certain capitalized terms that are used
in this Agreement are defined in Exhibit A, which is an integral part of this
Agreement.

 

Accordingly, the Company and Executive each intending to be legally bound, agree
as follows:

 


1.                                       TERM OF AGREEMENT. THIS AGREEMENT IS
EFFECTIVE IMMEDIATELY AND WILL CONTINUE IN EFFECT UNTIL TERMINATED AS PROVIDED
HEREIN. THIS AGREEMENT WILL AUTOMATICALLY TERMINATE UPON TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, EXCEPT FOR A TERMINATION CONTEMPLATED
BY SECTION 2, IN WHICH CASE THIS AGREEMENT WILL REMAIN IN EFFECT UNTIL THE DATE
ON WHICH THE COMPANY’S OBLIGATIONS TO THE EXECUTIVE ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT HAVE BEEN SATISFIED IN FULL. THE COMPANY
TERMINATES THIS AGREEMENT UPON FIFTEEN

 

--------------------------------------------------------------------------------


 


(15) MONTHS PRIOR WRITTEN NOTICE TO THE EXECUTIVE. NOTWITHSTANDING ANYTHING IN
THE FOREGOING TO THE CONTRARY, IF A CHANGE IN CONTROL HAS OCCURRED DURING THE
TERM OF THIS AGREEMENT, THIS AGREEMENT WILL CONTINUE IN EFFECT BEYOND THE
TERMINATION DATE THEN IN EFFECT FOR A PERIOD OF [24 MONTHS; 12 MONTHS] FOLLOWING
THE MONTH DURING WHICH THE CHANGE IN CONTROL OCCURS OR, IF LATER, UNTIL THE DATE
ON WHICH THE COMPANY’S OBLIGATIONS TO THE EXECUTIVE ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT HAVE BEEN SATISFIED IN FULL.


 


2.                                       BENEFITS UPON A CHANGE IN CONTROL
TERMINATION. THE EXECUTIVE WILL BECOME ENTITLED TO THE BENEFITS DESCRIBED IN
THIS SECTION 2 IF AND ONLY IF (I) THE COMPANY TERMINATES THE EXECUTIVE’S
EMPLOYMENT FOR ANY REASON OTHER THAN THE EXECUTIVE’S DEATH OR CAUSE, OR THE
EXECUTIVE TERMINATES THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY FOR GOOD
REASON, AND (II) THE TERMINATION OCCURS EITHER WITHIN THE PERIOD BEGINNING ON
THE DATE OF A CHANGE IN CONTROL AND ENDING ON THE LAST DAY OF THE 24TH MONTH
THAT BEGINS AFTER THE MONTH DURING WHICH THE CHANGE IN CONTROL OCCURS OR PRIOR
TO A CHANGE IN CONTROL IF THE EXECUTIVE’S TERMINATION WAS EITHER A CONDITION OF
THE CHANGE IN CONTROL OR WAS AT THE REQUEST OR INSISTENCE OF A PERSON RELATED TO
THE CHANGE IN CONTROL.


 


(A)                                  CASH PAYMENT. NOT MORE THAN 10 DAYS
FOLLOWING THE DATE OF TERMINATION, OR, IF LATER, NOT MORE THAN 10 DAYS FOLLOWING
THE DATE OF THE CHANGE IN CONTROL, THE COMPANY WILL MAKE A LUMP-SUM CASH PAYMENT
TO THE EXECUTIVE IN AN AMOUNT EQUAL TO THE SUM OF (I) [TWO TIMES; ONE TIMES] THE
EXECUTIVE’S BASE PAY, PLUS (II) [TWO TIMES; ONE TIMES] THE EXECUTIVE’S HIGHEST
BONUS IN THE THREE CALENDAR YEARS PRECEDING THE YEAR IN WHICH THE CHANGE IN
CONTROL OCCURS.


 


(B)                                 WELFARE BENEFITS. DURING THE CONTINUATION
PERIOD (AS DEFINED BELOW), THE COMPANY WILL (I) MAINTAIN GROUP HEALTH AND DENTAL
PLAN(S) AND (II) PROVIDE, OR ARRANGE TO PROVIDE, TO THE EXTENT SUCH POLICIES OR
COVERAGES CAN BE OBTAINED ON COMMERCIAL REASONABLE TERMS, THE SAME OR EQUIVALENT
ACCIDENTAL DEATH AND DISMEMBERMENT, SHORT AND LONG-TERM DISABILITY, LIFE
INSURANCE COVERAGES, AND ALL OTHER INSURANCE POLICIES AND HEALTH AND WELFARE
BENEFITS (OTHER THAN BENEFITS PURSUANT TO ANY CAFETERIA PLAN MAINTAINED BY THE
COMPANY PURSUANT TO SECTION 125 OF THE CODE), WHICH BY THEIR TERMS COVER THE
EXECUTIVE (AND THE EXECUTIVE’S FAMILY MEMBERS AND DEPENDENTS WHO WERE ELIGIBLE
TO BE COVERED AT ANY TIME DURING THE 90-DAY PERIOD IMMEDIATELY PRIOR TO THE DATE
OF THE CHANGE IN CONTROL FOR THE PERIOD AFTER THE CHANGE IN CONTROL IN WHICH
SUCH FAMILY MEMBERS AND DEPENDENTS WOULD OTHERWISE CONTINUE TO BE COVERED UNDER
THE TERMS OF THE PLAN IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL)
UNDER THE SAME TERMS AND AT THE SAME COST TO THE EXECUTIVE AND THE EXECUTIVE’S
FAMILY MEMBERS AND DEPENDENTS AS SIMILARLY SITUATED INDIVIDUALS WHO CONTINUE TO
BE EMPLOYED BY THE COMPANY (WITHOUT REGARD TO ANY REDUCTION IN SUCH BENEFITS
THAT CONSTITUTES GOOD REASON).


 

For purposes of this section, the “continuation period” is the period beginning
on the Executive’s Date of Termination and ending on (x) the last day of the
[24th month; 12th month] that begins after the Executive’s Date of Termination
or, if earlier, (y) in the case of the group health and dental plans referred to
in clause (i) above, the date after the Executive’s Date of Termination on which
the Executive first becomes eligible to participate as an employee in a plan of
another employer providing group health and dental benefits to the Executive and
the Executive’s eligible family members and

 

2

--------------------------------------------------------------------------------


 

dependents which plan does not contain any exclusion or limitation with respect
to any pre-existing condition of the Executive or any eligible family member or
dependent who would otherwise be covered under the Company’s plan but for this
clause (y) or (z) in the case of the other welfare benefits referred to in
clause (ii) above, the date after the Executive’s Date of Termination on which
the Executive first becomes eligible to participate as an employee in a plan of
another employer providing substantially similar welfare benefits to the
Executive and the Executive’s eligible family members and dependents.

 

To the extent the Executive incurs a tax liability (including federal, state and
local taxes and any interest and penalties with respect thereto) in connection
with a benefit provided pursuant to this Section 2(b) which the Executive would
not have incurred had the Executive been an active employee of the Company
participating in the Company’s group health and dental plan, the Company will
make a payment to the Executive in an amount equal to such tax liability plus an
additional amount sufficient to permit the Executive to retain a net amount
after all taxes (including penalties and interest) equal to the initial tax
liability in connection with the benefit. For purposes of applying the
foregoing, the Executive’s tax rate will be deemed to be the highest statutory
marginal state and federal tax rate (on a combined basis) then in effect. The
payment pursuant to this Section 2(b) will be made within 10 days after the
Executive’s remittal of a written request for payment accompanied by a statement
indicating the basis for and amount of the liability.

 

If, on or after the date of a Change in Control, an Affiliate is sold, merged,
transferred or in any other manner or for any other reason ceases to be an
Affiliate or all or any portion of the business or assets of an Affiliate are
sold, transferred or otherwise disposed of and the acquiror is not the Parent
Corporation or an Affiliate (a “Disposition”), and the Executive remains or
becomes employed by the acquiror or an “affiliate” of the acquiror (as defined
in this Agreement but substituting “acquiror” for “Parent Corporation”) in
connection with the Disposition, the Executive will be deemed to have terminated
employment on the effective date of the Disposition for purposes of this
Section 2 and will be entitled to the benefits described in this Section 2
unless (x) the acquiror and its affiliates jointly and severally expressly
assume and agree, in a manner that is enforceable by the Executive, to
perform the obligations of this Agreement to the same extent that the Company
would be required to perform if the Disposition had not occurred and (y) the
Successor guarantees, in a manner that is enforceable by the Executive, payment
and performance by the acquiror.

 


3.                                       GROSS-UP PAYMENTS.


 


(A)                                  ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, IN THE EVENT IT WILL BE DETERMINED THAT ANY PAYMENTS OR
DISTRIBUTIONS BY THE COMPANY TO OR FOR THE BENEFIT OF THE EXECUTIVE (WHETHER
PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS
AGREEMENT OR OTHERWISE, BUT DETERMINED WITHOUT REGARD TO ANY PAYMENTS REQUIRED
UNDER THIS SECTION 3) (COLLECTIVELY, THE “PAYMENTS”) WOULD BE SUBJECT TO THE
EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE OR ANY INTEREST OR PENALTIES ARE
INCURRED BY THE EXECUTIVE WITH RESPECT TO SUCH EXCISE TAX (SUCH EXCISE TAX,
TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “EXCISE

 

3

--------------------------------------------------------------------------------


 


TAX”), THEN THE EXECUTIVE WILL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT (A
“GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT, AFTER PAYMENT BY THE EXECUTIVE OF
ALL TAXES (AND ANY INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES),
INCLUDING ANY INCOME TAXES AND EXCISE TAX IMPOSED UPON THE GROSS-UP PAYMENT, THE
EXECUTIVE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX
IMPOSED UPON THE PAYMENTS.


 


(B)                                 SUBJECT TO THE PROVISIONS OF SECTION 3(D),
ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 3, INCLUDING WHETHER
AND WHEN A GROSS-UP PAYMENT IS REQUIRED AND THE AMOUNT SUCH GROSS-UP PAYMENT AND
THE ASSUMPTIONS TO BE USED IN ARRIVING AT SUCH DETERMINATION, MUST BE MADE BY
THE COMPANY’S EXTERNAL AUDITORS (THE “ACCOUNTING FIRM”), WHICH MUST PROVIDE
DETAILED SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND THE EXECUTIVE WITHIN 15
BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE EXECUTIVE THAT THERE HAS BEEN A
PAYMENT, OR SUCH EARLIER TIME AS IS REQUESTED BY THE COMPANY. IN THE EVENT THAT
THE ACCOUNTING FIRM IS SERVING AS ACCOUNTANT OR AUDITOR FOR THE INDIVIDUAL,
ENTITY OR GROUP EFFECTING THE CHANGE OF CONTROL, THE EXECUTIVE MUST APPOINT
ANOTHER NATIONALLY RECOGNIZED ACCOUNTING FIRM TO MAKE THE DETERMINATIONS
REQUIRED HEREUNDER (WHICH ACCOUNTING FIRM WILL THEN BE REFERRED TO AS THE
“ACCOUNTING FIRM” HEREUNDER). ALL FEES AND EXPENSES OF THE ACCOUNTING FIRM WILL
BE BORNE SOLELY BY THE COMPANY. ANY GROSS-UP PAYMENT, AS DETERMINED PURSUANT TO
THIS SECTION 3, WILL BE PAID BY THE COMPANY TO THE EXECUTIVE WITHIN FIVE DAYS OF
THE RECEIPT OF THE ACCOUNTING FIRM’S DETERMINATION. ANY DETERMINATION BY THE
ACCOUNTING FIRM WILL BE BINDING UPON THE COMPANY AND THE EXECUTIVE.


 


(C)                                  AS A RESULT OF UNCERTAINTY IN THE
APPLICATION OF SECTION 4999 OF THE CODE AT THE TIME OF THE INITIAL DETERMINATION
BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT GROSS-UP PAYMENTS WHICH
SHOULD HAVE BEEN MADE BY THE COMPANY WILL NOT HAVE BEEN MADE (“UNDERPAYMENT”),
CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE HEREUNDER. IN THE EVENT
THAT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO SECTION 3(D) AND THE
EXECUTIVE THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY ADDITIONAL EXCISE TAX,
THE ACCOUNTING FIRM WILL DETERMINE THE AMOUNT OF THE UNDERPAYMENT THAT HAS
OCCURRED AND ANY SUCH UNDERPAYMENT WILL BE PROMPTLY PAID BY THE COMPANY TO OR
FOR THE BENEFIT OF THE EXECUTIVE.


 


(D)                                 THE EXECUTIVE MUST NOTIFY THE COMPANY IN
WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE OR ANY OTHER TAXING
AUTHORITY THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY THE COMPANY OF ANY
GROSS-UP PAYMENT. SUCH NOTIFICATION MUST BE GIVEN AS SOON AS PRACTICABLE BUT NO
LATER THAN 10 BUSINESS DAYS AFTER THE EXECUTIVE KNOWS OF SUCH CLAIM AND MUST
APPRISE THE COMPANY OF THE NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM
IS REQUESTED TO BE PAID. THE EXECUTIVE MUST NOT PAY SUCH CLAIM PRIOR TO THE
EXPIRATION OF THE 30-DAY PERIOD FOLLOWING THE DATE ON WHICH IT GIVES SUCH NOTICE
TO THE COMPANY (OR SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY PAYMENT OF
TAXES WITH RESPECT TO SUCH CLAIM IS DUE). IF THE COMPANY NOTIFIES THE EXECUTIVE
IN WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO CONTEST
SUCH CLAIM, THE EXECUTIVE MUST:


 


(I)                                     GIVE THE COMPANY ANY INFORMATION
REASONABLY REQUESTED BY THE COMPANY RELATING TO SUCH CLAIM;

 

4

--------------------------------------------------------------------------------


 


(II)                                  TAKE SUCH ACTION IN CONNECTION WITH
CONTESTING SUCH CLAIM AS THE COMPANY WILL REASONABLY REQUEST IN WRITING FROM
TIME TO TIME, INCLUDING ACCEPTING LEGAL REPRESENTATION WITH RESPECT TO SUCH
CLAIM BY AN ATTORNEY REASONABLY SELECTED BY THE COMPANY;


 


(III)                               COOPERATE WITH THE COMPANY IN GOOD FAITH IN
ORDER TO EFFECTIVELY CONTEST SUCH CLAIM; AND


 


(IV)                              PERMIT THE COMPANY TO PARTICIPATE IN ANY
PROCEEDINGS RELATING TO SUCH CLAIM;


 

provided, however, that the Company will bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and will indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 3(d), the Company will control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company will determine;
provided further, however, that if the Company directs the Executive to pay such
claim and sue for a refund, the Company will advance the amount of such payment
to the Executive on an interest-free basis and will indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and provided further that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest will be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive will be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

 


(E)                                  IF, AFTER THE RECEIPT BY THE EXECUTIVE OF
AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO SECTION 3(D), THE EXECUTIVE
BECOMES ENTITLED TO RECEIVE ANY REFUND WITH RESPECT TO SUCH CLAIM, THE EXECUTIVE
MUST (SUBJECT TO THE COMPANY’S COMPLYING WITH THE REQUIREMENTS OF SECTION 3(D))
PROMPTLY PAY TO THE COMPANY THE AMOUNT OF SUCH REFUND (TOGETHER WITH ANY
INTEREST PAID OR CREDITED THEREON AFTER TAXES APPLICABLE THERETO). IF, AFTER THE
RECEIPT BY THE EXECUTIVE OF AN AMOUNT ADVANCED BY THE COMPANY PURSUANT TO
SECTION 3(D), A DETERMINATION IS MADE THAT THE EXECUTIVE WILL NOT BE ENTITLED TO
ANY REFUND WITH RESPECT TO SUCH CLAIM AND THE COMPANY DOES NOT NOTIFY THE
EXECUTIVE IN WRITING OF ITS INTENT TO CONTEST SUCH DENIAL OF REFUND PRIOR TO THE
EXPIRATION OF THIRTY DAYS AFTER SUCH DETERMINATION, THEN SUCH ADVANCE WILL BE
FORGIVEN AND WILL NOT BE REQUIRED TO BE REPAID

 

5

--------------------------------------------------------------------------------


 


AND THE AMOUNT OF SUCH ADVANCE WILL OFFSET, TO THE EXTENT THEREOF, THE AMOUNT OF
GROSS-UP PAYMENT REQUIRED TO BE PAID.


 


4.                                       INDEMNIFICATION. FOLLOWING A CHANGE IN
CONTROL, THE COMPANY WILL INDEMNIFY AND ADVANCE EXPENSES TO THE EXECUTIVE FOR
DAMAGES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, JUDGMENTS, FINES,
PENALTIES, SETTLEMENTS AND REASONABLE FEES AND EXPENSES OF THE EXECUTIVE’S
COUNSEL) INCURRED IN CONNECTION WITH ALL MATTERS, EVENTS AND TRANSACTIONS
RELATING TO THE EXECUTIVE’S SERVICE TO OR STATUS WITH THE COMPANY OR ANY OTHER
CORPORATION, EMPLOYEE BENEFIT PLAN OR OTHER PERSON FOR WHICH THE EXECUTIVE
SERVED AT THE REQUEST OF THE COMPANY TO THE EXTENT THAT THE COMPANY WOULD HAVE
BEEN REQUIRED TO DO SO UNDER APPLICABLE LAW, CORPORATE ARTICLES, BYLAWS OR
AGREEMENTS OR INSTRUMENTS OF ANY NATURE WITH OR COVERING THE EXECUTIVE, AS IN
EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL AND TO ANY FURTHER EXTENT AS
MAY BE DETERMINED OR AGREED UPON FOLLOWING THE CHANGE IN CONTROL.


 


5.                                       MISCELLANEOUS.


 


(A)                                  SUCCESSORS. THE PARENT CORPORATION MUST
SEEK TO HAVE ANY SUCCESSOR, BY AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO
THE EXECUTIVE, ASSENT TO THE FULFILLMENT BY THE COMPANY OF THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT. FAILURE OF THE PARENT CORPORATION TO OBTAIN
SUCH ASSENT AT LEAST THREE BUSINESS DAYS PRIOR TO THE TIME A PERSON BECOMES A
SUCCESSOR (OR WHERE THE PARENT CORPORATION DOES NOT HAVE AT LEAST THREE BUSINESS
DAYS’ ADVANCE NOTICE THAT A PERSON MAY BECOME A SUCCESSOR, WITHIN ONE BUSINESS
DAY AFTER HAVING NOTICE THAT SUCH PERSON MAY BECOME OR HAS BECOME A SUCCESSOR)
WILL CONSTITUTE GOOD REASON FOR TERMINATION BY THE EXECUTIVE OF THE EXECUTIVE’S
EMPLOYMENT. THE DATE ON WHICH ANY SUCH SUCCESSION BECOMES EFFECTIVE WILL BE
DEEMED THE DATE OF TERMINATION, AND NOTICE OF TERMINATION WILL BE DEEMED TO HAVE
BEEN GIVEN ON THAT DATE. A SUCCESSOR HAS NO RIGHTS, AUTHORITY OR POWER WITH
RESPECT TO THIS AGREEMENT PRIOR TO A CHANGE IN CONTROL.


 


(B)                                 BINDING AGREEMENT. THIS AGREEMENT INURES TO
THE BENEFIT OF, AND IS ENFORCEABLE BY, THE EXECUTIVE, THE EXECUTIVE’S PERSONAL
AND LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES. IF THE EXECUTIVE DIES WHILE ANY AMOUNT
WOULD STILL BE PAYABLE TO THE EXECUTIVE UNDER THIS AGREEMENT IF THE EXECUTIVE
HAD CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED IN THIS
AGREEMENT, WILL BE PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO THE
EXECUTIVE’S DEVISEE, LEGATEE OR OTHER DESIGNEE OR, IF THERE BE NO SUCH DESIGNEE,
TO THE EXECUTIVE’S ESTATE.


 


(C)                                  NO MITIGATION. THE EXECUTIVE WILL NOT BE
REQUIRED TO MITIGATE THE AMOUNT OF ANY BENEFITS THE COMPANY BECOMES OBLIGATED TO
PROVIDE TO THE EXECUTIVE IN CONNECTION WITH THIS AGREEMENT BY SEEKING OTHER
EMPLOYMENT OR OTHERWISE. THE BENEFITS TO BE PROVIDED TO THE EXECUTIVE IN
CONNECTION WITH THIS AGREEMENT MAY NOT BE REDUCED, OFFSET OR SUBJECT TO RECOVERY
BY THE COMPANY BY ANY BENEFITS THE EXECUTIVE MAY RECEIVE FROM OTHER EMPLOYMENT
OR OTHERWISE.

 

6

--------------------------------------------------------------------------------


 


(D)                                 NO SETOFF. THE COMPANY HAS NO RIGHT TO
SETOFF BENEFITS OWED TO THE EXECUTIVE UNDER THIS AGREEMENT AGAINST AMOUNTS OWED
OR CLAIMED TO BE OWED BY THE EXECUTIVE TO THE COMPANY UNDER THIS AGREEMENT OR
OTHERWISE.


 


(E)                                  TAXES. ALL BENEFITS TO BE PROVIDED TO THE
EXECUTIVE IN CONNECTION WITH THIS AGREEMENT WILL BE SUBJECT TO REQUIRED
WITHHOLDING OF FEDERAL, STATE AND LOCAL INCOME, EXCISE AND EMPLOYMENT-RELATED
TAXES. THE COMPANY’S GOOD FAITH DETERMINATION WITH RESPECT TO ITS OBLIGATION TO
WITHHOLD SUCH TAXES RELIEVES IT OF ANY OBLIGATION THAT SUCH AMOUNTS SHOULD HAVE
BEEN PAID TO THE EXECUTIVE.


 


(F)                                    NOTICES. FOR THE PURPOSES OF THIS
AGREEMENT, NOTICES AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN, OR REQUIRED
UNDER, THIS AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DULY
GIVEN WHEN PERSONALLY DELIVERED OR WHEN MAILED BY UNITED STATES REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID AND ADDRESSED TO EACH
PARTY’S RESPECTIVE ADDRESS SET FORTH ON THE FIRST PAGE OF THIS AGREEMENT
(PROVIDED THAT ALL NOTICES TO THE COMPANY MUST BE DIRECTED TO THE ATTENTION OF
THE PRESIDENT), OR TO SUCH OTHER ADDRESS AS EITHER PARTY MAY HAVE FURNISHED TO
THE OTHER IN WRITING IN ACCORDANCE WITH THESE PROVISIONS, EXCEPT THAT NOTICE OF
CHANGE OF ADDRESS WILL BE EFFECTIVE ONLY UPON RECEIPT.


 


(G)                                 DISPUTES. IF THE EXECUTIVE SO ELECTS, ANY
DISPUTE, CONTROVERSY OR CLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT
WILL BE SETTLED EXCLUSIVELY BY BINDING ARBITRATION ADMINISTERED BY THE AMERICAN
ARBITRATION ASSOCIATION IN MINNEAPOLIS, MINNESOTA IN ACCORDANCE WITH THE
COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN
EFFECT; PROVIDED THAT THE EXECUTIVE MAY SEEK SPECIFIC PERFORMANCE OF THE
EXECUTIVE’S RIGHT TO RECEIVE BENEFITS UNTIL THE DATE OF TERMINATION DURING THE
PENDENCY OF ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT. JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION. IF ANY DISPUTE, CONTROVERSY OR CLAIM FOR DAMAGES ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT IS SETTLED BY ARBITRATION, THE COMPANY WILL
PAY, OR IF ELECTED BY THE EXECUTIVE, REIMBURSE, ALL FEES, COSTS AND EXPENSES
INCURRED BY THE EXECUTIVE RELATED TO SUCH ARBITRATION UNLESS THE ARBITRATORS
DECIDE THAT THE EXECUTIVE’S CLAIM WAS FRIVOLOUS OR ADVANCED BY THE EXECUTIVE IN
BAD FAITH. IF THE EXECUTIVE DOES NOT ELECT ARBITRATION, THE EXECUTIVE MAY PURSUE
ALL AVAILABLE LEGAL REMEDIES. THE COMPANY WILL PAY, OR IF ELECTED BY THE
EXECUTIVE, REIMBURSE THE EXECUTIVE FOR, ALL FEES, COSTS AND EXPENSES INCURRED BY
THE EXECUTIVE IN CONNECTION WITH ANY ACTUAL, THREATENED OR CONTEMPLATED
LITIGATION RELATING TO THIS AGREEMENT TO WHICH THE EXECUTIVE IS OR REASONABLY
EXPECTS TO BECOME A PARTY, WHETHER OR NOT INITIATED BY THE EXECUTIVE, IF THE
EXECUTIVE IS SUCCESSFUL IN RECOVERING ANY BENEFIT UNDER THIS AGREEMENT AS A
RESULT OF SUCH ACTION. THE COMPANY WILL NOT ASSERT IN ANY DISPUTE OR CONTROVERSY
WITH THE EXECUTIVE ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT THE
EXECUTIVE’S FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES.


 


(H)                                 EFFECT OF PLAN BENEFITS ON OTHER SEVERANCE
PLANS. IN THE EVENT THE EXECUTIVE RECEIVES ANY PAYMENT UNDER THE TERMS OF THIS
AGREEMENT, THE EXECUTIVE WILL NOT BE ELIGIBLE TO RECEIVE BENEFITS UNDER ANY
OTHER SEVERANCE PAY PLAN SPONSORED OR MAINTAINED BY THE COMPANY.

 

7

--------------------------------------------------------------------------------


 


(I)                                     RELATED AGREEMENTS AND OTHER
ARRANGEMENTS. THIS AGREEMENT, INCLUDING EXHIBIT A ATTACHED HERETO AND
INCORPORATED AS AN INTEGRAL PART OF THIS AGREEMENT, CONSTITUTES THE ENTIRE
AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND NO
AGREEMENTS OR REPRESENTATIONS, ORAL OR OTHERWISE, EXPRESS OR IMPLIED, WITH
RESPECT TO THE SUBJECT MATTER TO THIS AGREEMENT HAVE BEEN MADE BY ANY PARTY
WHICH ARE NOT EXPRESSLY SET FORTH IN THIS AGREEMENT. TO THE EXTENT THAT ANY
PROVISION OF ANY OTHER ARRANGEMENT LIMITS, QUALIFIES OR IS INCONSISTENT WITH ANY
PROVISION OF THIS AGREEMENT, THEN FOR PURPOSES OF THIS AGREEMENT, WHILE SUCH
OTHER ARRANGEMENT REMAINS IN FORCE, THE PROVISION OF THIS AGREEMENT WILL CONTROL
AND SUCH PROVISION OF SUCH OTHER ARRANGEMENT WILL BE DEEMED TO HAVE BEEN
SUPERSEDED, AND TO BE OF NO FORCE OR EFFECT, AS IF SUCH OTHER ARRANGEMENT HAD
BEEN FORMALLY AMENDED TO THE EXTENT NECESSARY TO ACCOMPLISH SUCH PURPOSE.
NOTHING IN THIS AGREEMENT PREVENTS OR LIMITS THE EXECUTIVE’S CONTINUING OR
FUTURE PARTICIPATION IN ANY OTHER ARRANGEMENT FOR WHICH THE EXECUTIVE
MAY QUALIFY, AND NOTHING IN THIS AGREEMENT LIMITS OR OTHERWISE AFFECTS THE
RIGHTS THE EXECUTIVE MAY HAVE UNDER ANY OTHER ARRANGEMENT. AMOUNTS THAT ARE
VESTED BENEFITS OR WHICH THE EXECUTIVE IS OTHERWISE ENTITLED TO RECEIVE UNDER
ANY OTHER ARRANGEMENT AT OR SUBSEQUENT TO THE DATE OF TERMINATION WILL BE
PAYABLE IN ACCORDANCE WITH SUCH OTHER ARRANGEMENT.


 


(J)                                     NO EMPLOYMENT OR SERVICE CONTRACT.
NOTHING IN THIS AGREEMENT IS INTENDED TO PROVIDE THE EXECUTIVE WITH ANY RIGHT TO
CONTINUE IN THE EMPLOY OF THE COMPANY FOR ANY PERIOD OF SPECIFIC DURATION OR
INTERFERE WITH OR OTHERWISE RESTRICT IN ANY WAY THE EXECUTIVE’S RIGHTS OR THE
RIGHTS OF THE COMPANY.


 


(K)                                  PAYMENT; ASSIGNMENT. BENEFITS PAYABLE UNDER
THIS AGREEMENT WILL BE PAID ONLY FROM THE GENERAL ASSETS OF THE COMPANY. NO
PERSON HAS ANY RIGHT TO OR INTEREST IN ANY SPECIFIC ASSETS OF THE COMPANY BY
REASON OF THIS AGREEMENT. TO THE EXTENT BENEFITS UNDER THIS AGREEMENT ARE NOT
PAID WHEN DUE TO ANY INDIVIDUAL, HE OR SHE IS A GENERAL UNSECURED CREDITOR OF
THE COMPANY WITH RESPECT TO ANY AMOUNTS DUE. BENEFITS PAYABLE PURSUANT TO THIS
AGREEMENT AND THE RIGHT TO RECEIVE FUTURE BENEFITS MAY NOT BE ANTICIPATED,
ALIENATED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED, ENCUMBERED OR SUBJECT TO ANY
CHARGE.


 


(L)                                     LATE PAYMENTS. BENEFITS NOT PAID UNDER
THIS AGREEMENT WHEN DUE WILL ACCRUE INTEREST AT THE RATE OF 10% PER YEAR OR THE
MAXIMUM RATE PERMITTED UNDER APPLICABLE LAW.


 


(M)                               SURVIVAL. THE RESPECTIVE OBLIGATIONS OF, AND
BENEFITS AFFORDED TO, THE COMPANY AND THE EXECUTIVE WHICH BY THEIR EXPRESS TERMS
OR CLEAR INTENT SURVIVE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY OR TERMINATION OF THIS AGREEMENT, AS THE CASE MAY BE, WILL SURVIVE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION OF
THIS AGREEMENT, AS THE CASE MAY BE, AND WILL REMAIN IN FULL FORCE AND EFFECT
ACCORDING TO THEIR TERMS.


 


(N)                                 AMENDMENTS; WAIVERS. NO PROVISION OF THIS
AGREEMENT MAY BE MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH MODIFICATION, WAIVER
OR DISCHARGE IS AGREED TO IN A WRITING SIGNED BY THE EXECUTIVE AND A DULY
AUTHORIZED OFFICER OF THE PARENT CORPORATION. NO WAIVER BY ANY PARTY TO THIS
AGREEMENT AT ANY TIME OF ANY BREACH BY ANOTHER PARTY TO THIS

 

8

--------------------------------------------------------------------------------


 


AGREEMENT OF, OR OF COMPLIANCE WITH ANY CONDITION OR PROVISION OF THIS AGREEMENT
TO BE PERFORMED BY SUCH PARTY WILL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR
PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR SUBSEQUENT TIME.


 


(O)                                 GOVERNING LAW. THIS AGREEMENT AND THE LEGAL
RELATIONS AMONG THE PARTIES AS TO ALL MATTERS, INCLUDING, WITHOUT LIMITATION,
MATTERS OF VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND REMEDIES,
WILL BE GOVERNED BY AND CONSTRUED EXCLUSIVELY IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF WISCONSIN (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES OF ANY JURISDICTION).


 


(P)                                 FURTHER ASSURANCES. THE PARTIES TO THIS
AGREEMENT AGREE TO PERFORM, OR CAUSE TO BE PERFORMED, SUCH FURTHER ACTS AND
DEEDS AND TO EXECUTE AND DELIVER OR CAUSE TO BE EXECUTED AND DELIVERED, SUCH
ADDITIONAL OR SUPPLEMENTAL DOCUMENTS OR INSTRUMENTS AS MAY BE REASONABLY
REQUIRED BY THE OTHER PARTY TO CARRY INTO EFFECT THE INTENT AND PURPOSE OF THIS
AGREEMENT.


 


(Q)                                 INTERPRETATION. THE INVALIDITY OR
UNENFORCEABILITY OF ALL OR ANY PART OF ANY PROVISION OF THIS AGREEMENT WILL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF SUCH PROVISION OR OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH WILL REMAIN IN FULL FORCE AND
EFFECT.


 


(R)                                    COUNTERPARTS. THIS AGREEMENT MAY BE
EXECUTED IN SEVERAL COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN
ORIGINAL, BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

 

MARTEN TRANSPORT, LTD.

 

EXECUTIVE

 

 

 

 

 

 

By:

 

 

 

 

 

 

Randolph L. Marten

 

[Name of Executive]

 

President and Chief Executive Officer

 

 

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

DEFINITIONS

 

For purposes of the Agreement, the following terms will have the meaning set
forth below in this Exhibit A unless the context clearly requires otherwise.
Terms defined elsewhere in the Agreement will have the same meaning throughout
the Agreement.

 


1.                                       “AFFILIATE” MEANS (I) ANY CORPORATION
AT LEAST A MAJORITY OF WHOSE OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT
TO VOTE AT ELECTIONS OF DIRECTORS IS OWNED DIRECTLY OR INDIRECTLY BY THE PARENT
CORPORATION OR (II) ANY OTHER FORM OF BUSINESS ENTITY IN WHICH THE PARENT
CORPORATION, BY VIRTUE OF A DIRECT OR INDIRECT OWNERSHIP INTEREST, HAS THE RIGHT
TO ELECT A MAJORITY OF THE MEMBERS OF SUCH ENTITY’S GOVERNING BODY.


 


2.                                       “BASE PAY” MEANS THE EXECUTIVE’S ANNUAL
BASE SALARY FROM THE COMPANY AT THE RATE IN EFFECT IMMEDIATELY PRIOR TO A CHANGE
IN CONTROL OR AT THE TIME NOTICE OF TERMINATION IS GIVEN, WHICHEVER IS GREATER.
BASE PAY INCLUDES ONLY REGULAR CASH SALARY AND IS DETERMINED BEFORE ANY
REDUCTION FOR DEFERRALS PURSUANT TO ANY NONQUALIFIED DEFERRED COMPENSATION PLAN
OR ARRANGEMENT, QUALIFIED CASH OR DEFERRED ARRANGEMENT OR CAFETERIA PLAN.


 


3.                                       “BENEFIT PLAN” MEANS ANY


 


(A)                                  EMPLOYEE BENEFIT PLAN AS DEFINED IN
SECTION 3(3) OF ERISA;


 


(B)                                 CAFETERIA PLAN DESCRIBED IN CODE
SECTION 125;


 


(C)                                  PLAN, POLICY OR PRACTICE PROVIDING FOR PAID
VACATION, OTHER PAID TIME OFF OR SHORT-OR LONG-TERM PROFIT SHARING, BONUS OR
INCENTIVE PAYMENTS OR PERQUISITES; OR


 


(D)                                 STOCK OPTION, STOCK PURCHASE, RESTRICTED
STOCK, PHANTOM STOCK, STOCK APPRECIATION RIGHT OR OTHER EQUITY-BASED
COMPENSATION PLAN WITH RESPECT TO THE SECURITIES OF ANY AFFILIATE THAT IS
SPONSORED, MAINTAINED OR CONTRIBUTED TO BY THE COMPANY FOR THE BENEFIT OF
EMPLOYEES (AND/OR THEIR FAMILIES AND DEPENDENTS) GENERALLY OR THE EXECUTIVE IN
PARTICULAR (AND/OR THE EXECUTIVE’S FAMILY AND DEPENDENTS).


 


4.                                       “BOARD” MEANS THE BOARD OF DIRECTORS OF
THE PARENT CORPORATION DULY QUALIFIED AND ACTING AT THE TIME IN QUESTION. ON AND
AFTER THE DATE OF A CHANGE IN CONTROL, ANY DUTY OF THE BOARD IN CONNECTION WITH
THIS AGREEMENT IS NONDELEGABLE AND ANY ATTEMPT BY THE BOARD TO DELEGATE ANY SUCH
DUTY IS INEFFECTIVE.


 


5.                                       “CAUSE” MEANS:


 


(A)                                  THE EXECUTIVE’S GROSS MISCONDUCT THAT IS
MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE COMPANY;


 


(B)                                 THE EXECUTIVE’S WILLFUL AND CONTINUED
FAILURE TO PERFORM SUBSTANTIALLY THE EXECUTIVE’S DUTIES WITH THE COMPANY (OTHER
THAN ANY SUCH FAILURE (1) RESULTING FROM THE EXECUTIVE’S INCAPACITY DUE TO
BODILY INJURY OR PHYSICAL OR MENTAL ILLNESS OR (2) RELATING TO CHANGES IN THE
EXECUTIVE’S DUTIES AFTER A CHANGE IN CONTROL THAT CONSTITUTE GOOD REASON)

 

--------------------------------------------------------------------------------


 


AFTER A DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO THE EXECUTIVE BY THE
CHAIR OF THE BOARD WHICH SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE
EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED THE EXECUTIVE’S DUTIES AND PROVIDES
FOR A REASONABLE PERIOD OF TIME WITHIN WHICH THE EXECUTIVE MAY TAKE CORRECTIVE
ACTIONS; OR


 


(C)                                  THE EXECUTIVE’S CONVICTION (INCLUDING A
PLEA OF NOLO CONTENDERE) OF WILLFULLY ENGAGING IN ILLEGAL CONDUCT CONSTITUTING A
FELONY OR GROSS MISDEMEANOR UNDER FEDERAL OR STATE LAW WHICH IS MATERIALLY AND
DEMONSTRABLY INJURIOUS TO THE COMPANY OR WHICH IMPAIRS THE EXECUTIVE’S ABILITY
TO PERFORM SUBSTANTIALLY THE EXECUTIVE’S DUTIES FOR THE COMPANY.


 

An act or failure to act will be considered “gross or willful” for this purpose
only if done, or omitted to be done, by the Executive in bad faith and without
reasonable belief that it was in, or not opposed to, the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board (or a committee thereof) or based upon the
advice of counsel for the Company will be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company. It is also expressly understood that the Executive’s attention to
matters not directly related to the business of the Company will not provide a
basis for termination for Cause so long as the Board did not expressly
disapprove in writing of the Executive’s engagement in such activities either
before or within a reasonable period of time after the Board knew or could
reasonably have known that the Executive engaged in those activities.
Notwithstanding the foregoing, the Executive may not be terminated for Cause
unless and until there has been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board called and held for
the purpose (after reasonable notice to the Executive and an opportunity for the
Executive, together with the Executive’s counsel, to be heard before the Board),
finding that in the good faith opinion of the Board the Executive was guilty of
the conduct set forth above in clauses (a), (b) or (c) of this definition and
specifying the particulars thereof in detail.

 


6.                                       “CHANGE IN CONTROL” MEANS THE
OCCURRENCE OF ANY OF THE FOLLOWING ON OR AFTER                     , 2006:


 


(A)                                  THE SALE, LEASE, EXCHANGE OR OTHER
TRANSFER, DIRECTLY OR INDIRECTLY, OF SUBSTANTIALLY ALL OF THE ASSETS OF THE
COMPANY (IN ONE TRANSACTION OR IN A SERIES OF RELATED TRANSACTIONS) TO A PERSON
OR ENTITY THAT IS NOT CONTROLLED BY THE COMPANY; OR


 


(B)                                 THE APPROVAL OF STOCKHOLDERS OF THE COMPANY
OF ANY PLAN OR PROPOSAL FOR THE LIQUIDATION OR DISSOLUTION OF THE COMPANY; OR


 


(C)                                  A MERGER OR CONSOLIDATION TO WHICH THE
COMPANY IS A PARTY IF THE STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO THE
EFFECTIVE DATE OF SUCH MERGER OR CONSOLIDATION HAVE “BENEFICIAL OWNERSHIP” (AS
DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), IMMEDIATELY FOLLOWING THE
EFFECTIVE DATE OF SUCH MERGER OR CONSOLIDATION, OF SECURITIES OF THE SURVIVING
CORPORATION REPRESENTING LESS THAN 50% OF THE COMBINED VOTING POWER OF THE
SURVIVING CORPORATION’S THEN OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT
TO VOTE AT ELECTIONS OF DIRECTORS; OR

 

2

--------------------------------------------------------------------------------


 


(D)                                 ANY PERSON, OTHER THAN (I) THE COMPANY,
(II) ANY TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER ANY EMPLOYEE
BENEFIT PLAN OF THE COMPANY, (III) RANDOLPH L. MARTEN OR ANY OF HIS AFFILIATES,
OR (IV) CHRISTINE K. MARTEN OR ANY OF HER AFFILIATES, BECOMES AFTER THE
EFFECTIVE DATE OF THE PLAN THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3
UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF 50% OR MORE OF THE COMBINED
VOTING POWER OF THE COMPANY’S OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT
TO VOTE AT ELECTIONS OF DIRECTORS.


 


7.                                       “CODE” MEANS THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED. ANY REFERENCE TO A SPECIFIC PROVISION OF THE CODE INCLUDES
A REFERENCE TO SUCH PROVISION AS IT MAY BE AMENDED FROM TIME TO TIME AND TO ANY
SUCCESSOR PROVISION.


 


8.                                       “COMPANY” MEANS THE PARENT CORPORATION,
ANY SUCCESSOR AND ANY AFFILIATE.


 


9.                                       “DATE OF TERMINATION” FOLLOWING A
CHANGE IN CONTROL (OR PRIOR TO A CHANGE IN CONTROL IF THE EXECUTIVE’S
TERMINATION WAS EITHER A CONDITION OF THE CHANGE IN CONTROL OR WAS AT THE
REQUEST OR INSISTENCE OF ANY PERSON RELATED TO THE CHANGE IN CONTROL) MEANS:


 


(A)                                  IF THE EXECUTIVE’S EMPLOYMENT IS TO BE
TERMINATED BY THE EXECUTIVE, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION
WHICH IN NO EVENT MAY BE A DATE MORE THAN 15 DAYS AFTER THE DATE ON WHICH NOTICE
OF TERMINATION IS GIVEN UNLESS THE COMPANY AGREES IN WRITING TO A LATER DATE;


 


(B)                                 IF THE EXECUTIVE’S EMPLOYMENT IS TO BE
TERMINATED BY THE COMPANY FOR CAUSE, THE DATE SPECIFIED IN THE NOTICE OF
TERMINATION;


 


(C)                                  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED
BY REASON OF THE EXECUTIVE’S DEATH, THE DATE OF THE EXECUTIVE’S DEATH; OR


 


(D)                                 IF THE EXECUTIVE’S EMPLOYMENT IS TO BE
TERMINATED BY THE COMPANY FOR ANY REASON OTHER THAN CAUSE OR THE EXECUTIVE’S
DEATH, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION, WHICH IN NO EVENT MAY BE
A DATE EARLIER THAN 15 DAYS AFTER THE DATE ON WHICH A NOTICE OF TERMINATION IS
GIVEN, UNLESS THE EXECUTIVE EXPRESSLY AGREES IN WRITING TO AN EARLIER DATE.


 

In the case of termination by the Company of the Executive’s employment for
Cause, if the Executive has not previously expressly agreed in writing to the
termination, then within the 30-day period after the Executive’s receipt of the
Notice of Termination, the Executive may notify the Company that a dispute
exists concerning the termination, in which event the Date of Termination will
be the date set either by mutual written agreement of the parties or by the
judge or arbitrators in a proceeding as provided in Section 5(g) of the
Agreement. During the pendency of any such dispute, the Executive will continue
to make the Executive available to provide services to the Company and the
Company will continue to pay the Executive the Executive’s full compensation and
benefits in effect immediately prior to the date on which the Notice of
Termination is given (without regard to any changes to such compensation or
benefits that constitute Good Reason) and until the dispute is resolved in
accordance with Section 5(g) of the Agreement. The Executive will be entitled to
retain the full amount of any such compensation and benefits without regard to
the resolution of the dispute unless the judge or

 

3

--------------------------------------------------------------------------------


 

arbitrators decide(s) that the Executive’s claim of a dispute was frivolous or
advanced by the Executive in bad faith.

 


10.                                 “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED. ANY REFERENCE TO A SPECIFIC PROVISION OF ERISA
INCLUDES A REFERENCE TO SUCH PROVISION AS IT MAY BE AMENDED FROM TIME TO TIME
AND TO ANY SUCCESSOR PROVISION.


 


11.                                 “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED. ANY REFERENCE TO A SPECIFIC PROVISION OF THE EXCHANGE
ACT OR TO ANY RULE OR REGULATION THEREUNDER INCLUDES A REFERENCE TO SUCH
PROVISION AS IT MAY BE AMENDED FROM TIME TO TIME AND TO ANY SUCCESSOR PROVISION.


 


12.                                 “GOOD REASON” MEANS:


 


(A)                                  A CHANGE IN THE EXECUTIVE’S TITLE(S),
STATUS, POSITION(S), AUTHORITY, DUTIES OR RESPONSIBILITIES AS AN EXECUTIVE OF
THE COMPANY AS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL WHICH, IN
THE EXECUTIVE’S REASONABLE JUDGMENT, IS MATERIAL AND ADVERSE (OTHER THAN, IF
APPLICABLE, ANY SUCH CHANGE DIRECTLY ATTRIBUTABLE TO THE FACT THAT THE PARENT
CORPORATION IS NO LONGER PUBLICLY OWNED); PROVIDED, HOWEVER, THAT GOOD REASON
DOES NOT INCLUDE SUCH A CHANGE THAT IS REMEDIED BY THE COMPANY PROMPTLY AFTER
RECEIPT OF NOTICE OF SUCH CHANGE IS GIVEN BY THE EXECUTIVE;


 


(B)                                 A REDUCTION BY THE COMPANY IN THE
EXECUTIVE’S BASE PAY, OR AN ADVERSE CHANGE IN THE FORM OR TIMING OF THE PAYMENT
THEREOF, AS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OR AS
THEREAFTER INCREASED;


 


(C)                                  THE FAILURE BY THE COMPANY TO COVER THE
EXECUTIVE UNDER BENEFIT PLANS THAT, IN THE AGGREGATE, PROVIDE SUBSTANTIALLY
SIMILAR BENEFITS TO THE EXECUTIVE AND/OR THE EXECUTIVE’S FAMILY AND DEPENDENTS
AT A SUBSTANTIALLY SIMILAR TOTAL COST TO THE EXECUTIVE (E.G., PREMIUMS,
DEDUCTIBLES, CO-PAYS, OUT OF POCKET MAXIMUMS, REQUIRED CONTRIBUTIONS AND THE
LIKE) RELATIVE TO THE BENEFITS AND TOTAL COSTS UNDER THE BENEFIT PLANS IN WHICH
THE EXECUTIVE (AND/OR THE EXECUTIVE’S FAMILY OR DEPENDENTS) WERE PARTICIPATING
AT ANY TIME DURING THE 90-DAY PERIOD IMMEDIATELY PRECEDING THE CHANGE IN
CONTROL;


 


(D)                                 THE COMPANY’S REQUIRING THE EXECUTIVE TO BE
BASED MORE THAN 30 MILES FROM WHERE THE EXECUTIVE’S OFFICE IS LOCATED
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, EXCEPT FOR REQUIRED TRAVEL ON THE
COMPANY’S BUSINESS, AND THEN ONLY TO THE EXTENT SUBSTANTIALLY CONSISTENT WITH
THE BUSINESS TRAVEL OBLIGATIONS WHICH THE EXECUTIVE UNDERTOOK ON BEHALF OF THE
COMPANY DURING THE 90-DAY PERIOD IMMEDIATELY PRECEDING THE CHANGE IN CONTROL
(WITHOUT REGARD TO TRAVEL RELATED TO OR IN ANTICIPATION OF THE CHANGE IN
CONTROL);


 


(E)                                  THE FAILURE BY THE COMPANY TO OBTAIN FROM
ANY SUCCESSOR THE ASSENT TO THIS AGREEMENT CONTEMPLATED BY SECTION 5(A) OF THE
AGREEMENT;


 


(F)                                    ANY PURPORTED TERMINATION BY THE COMPANY
OF THE EXECUTIVE’S EMPLOYMENT THAT IS NOT PROPERLY EFFECTED PURSUANT TO A NOTICE
OF TERMINATION AND

 

4

--------------------------------------------------------------------------------


 


PURSUANT TO ANY OTHER REQUIREMENTS OF THIS AGREEMENT, AND, FOR PURPOSES OF THIS
AGREEMENT, NO SUCH PURPORTED TERMINATION WILL BE EFFECTIVE; OR


 


(G)                                 ANY REFUSAL BY THE COMPANY TO CONTINUE TO
ALLOW THE EXECUTIVE TO ATTEND TO MATTERS OR ENGAGE IN ACTIVITIES NOT DIRECTLY
RELATED TO THE BUSINESS OF THE COMPANY WHICH, AT ANY TIME PRIOR TO THE CHANGE IN
CONTROL, THE EXECUTIVE WAS NOT EXPRESSLY PROHIBITED IN WRITING BY THE BOARD FROM
ATTENDING TO OR ENGAGING IN.


 

The Executive’s continued employment does not constitute consent to, or waiver
of any rights arising in connection with, any circumstances constituting Good
Reason. The Executive’s termination of employment for Good Reason as defined
above will constitute Good Reason for all purposes of the Agreement
notwithstanding that the Executive may also thereby be deemed to have retired
under any applicable benefit plan, policy or practice of the Company.

 


13.                                 “NOTICE OF TERMINATION” MEANS A WRITTEN
NOTICE GIVEN ON OR AFTER THE DATE OF A CHANGE IN CONTROL (UNLESS THE EXECUTIVE’S
TERMINATION BEFORE THE DATE OF THE CHANGE IN CONTROL WAS EITHER A CONDITION OF
THE CHANGE IN CONTROL OR WAS AT THE REQUEST OR INSISTENCE OF ANY PERSON RELATED
TO THE CHANGE IN CONTROL IN WHICH CASE THE WRITTEN NOTICE MAY BE GIVEN BEFORE
THE DATE OF THE CHANGE IN CONTROL) WHICH INDICATES THE SPECIFIC TERMINATION
PROVISION IN THE AGREEMENT PURSUANT TO WHICH THE NOTICE IS GIVEN. ANY PURPORTED
TERMINATION BY THE COMPANY OR BY THE EXECUTIVE ON OR AFTER THE DATE OF A CHANGE
IN CONTROL (OR BEFORE THE DATE OF A CHANGE IN CONTROL IF THE EXECUTIVE’S
TERMINATION WAS EITHER A CONDITION OF THE CHANGE IN CONTROL OR WAS AT THE
REQUEST OR INSISTENCE OF ANY PERSON RELATED TO THE CHANGE IN CONTROL) MUST BE
COMMUNICATED BY WRITTEN NOTICE OF TERMINATION TO BE EFFECTIVE; PROVIDED, THAT
THE EXECUTIVE’S FAILURE TO PROVIDE NOTICE OF TERMINATION WILL NOT LIMIT ANY OF
THE EXECUTIVE’S RIGHTS UNDER THE AGREEMENT EXCEPT TO THE EXTENT THE COMPANY
DEMONSTRATES THAT IT SUFFERED MATERIAL ACTUAL DAMAGES BY REASON OF SUCH FAILURE.


 


14.                                 “OTHER ARRANGEMENT” IS ANY BENEFIT PLAN OR
OTHER PLAN, POLICY OR PRACTICE OF THE COMPANY OR ANY OTHER AGREEMENT BETWEEN THE
EXECUTIVE AND THE COMPANY, OTHER THAN THIS AGREEMENT.


 


15.                                 “PARENT CORPORATION” MEANS MARTEN TRANSPORT,
LTD. AND ANY SUCCESSOR.


 


16.                                 “PERSON” MEANS ANY INDIVIDUAL, CORPORATION
PARTNERSHIP, GROUP, ASSOCIATION OR OTHER PERSON,” AS SUCH TERM IS USED IN
SECTION 13(D) OR SECTION 14(D) OF THE EXCHANGE ACT, OTHER THAN THE PARENT
CORPORATION, ANY AFFILIATE OR ANY BENEFIT PLAN(S) SPONSORED BY THE PARENT
CORPORATION OR AN AFFILIATE.


 


17.                                 “SUCCESSOR” MEANS ANY PERSON THAT SUCCEEDS
TO, OR HAS THE PRACTICAL ABILITY TO CONTROL (EITHER IMMEDIATELY OR SOLELY WITH
THE PASSAGE OF TIME), THE PARENT CORPORATION’S BUSINESS DIRECTLY, BY MERGER,
CONSOLIDATION OR OTHER FORM OF BUSINESS COMBINATION, OR INDIRECTLY, BY PURCHASE
OF THE PARENT CORPORATION’S OUTSTANDING SECURITIES ORDINARILY HAVING THE RIGHT
TO VOTE AT THE ELECTION OF DIRECTORS OR ALL OR SUBSTANTIALLY ALL OF ITS ASSETS
OR OTHERWISE.

 

5

--------------------------------------------------------------------------------